Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 17, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155413(41)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  SUSAN BLACKWELL,                                                                                                    Justices
           Plaintiff-Appellee,
                                                                    SC: 155413
  v                                                                 COA: 328929
                                                                    Oakland CC: 2014-141562-NI
  DEAN FRANCHI and DEBRA FRANCHI,
             Defendants-Appellants.
  _________________________________________/

        On order of the Chief Justice, the motion of the Michigan Manufacturers
  Association to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  January 16, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 17, 2018

                                                                               Clerk